In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00233-CR
                             ________________________

                          JAAFAR ABDULLAH, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
         Trial Court No. 2014-401,987; Honorable John J. McClendon III, Presiding


                                    December 4, 2014

                          ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to an open plea of guilty, Appellant, Jaafar Abdullah, was convicted of

aggravated robbery with an affirmative finding on use of a deadly weapon and

sentenced to six years confinement. On August 14, 2014, this Court permitted retained

counsel to withdraw from representing Appellant. After the appellate record was filed,

Appellant’s brief was due to be filed on November 12, 2014. When the brief was not

timely filed, this Court notified Appellant by letter dated November 19, 2014, of the
defect and advised him the brief was due no later than December 1, 2014. Appellant

was cautioned that failure to file his brief would result in abatement of the appeal and a

remand of the cause to the trial court for further proceedings. To date, Appellant has

not communicated with this Court and his brief remains outstanding. There has not

been an appearance by new counsel and Appellant is presently proceeding pro se.


       An eligible criminal defendant is entitled to have the trial court appoint an

attorney to represent him in an appeal to a court of appeals. See TEX. CODE CRIM.

PROC. ANN. art. 1.051(d)(1) (West Supp. 2014). The trial court’s certification reflects that

Appellant has the right of appeal. Consequently, we now abate this appeal and remand

the cause to the trial court for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to

immediately determine the following:


       1.     whether Appellant still desires to prosecute this appeal;

       2.     whether Appellant is indigent and entitled to appointed counsel to pursue
              this appeal; and

       3.     why Appellant=s brief has not been filed.


       Should it be determined that Appellant does want to continue the appeal and the

trial court determines he is entitled to appointed counsel, the name, address, telephone

number, email address and state bar number of appointed counsel shall be provided to

the Clerk of this Court. The trial court shall execute findings of fact and conclusions of

law, and shall cause its findings, conclusions, and any necessary orders to be included

in a supplemental clerk's record to be filed with the Clerk of this Court by January 16,


                                              2
2015. If new counsel is appointed to represent Appellant, his brief shall be due thirty

days after the date of appointment.


      It is so ordered.


                                              Per Curiam


Do not publish.




                                          3